Title: 1795 June 21.
From: Adams, John
To: 


       Lime dissolves all vegetable Substances, such as Leaves, Straws, Stalks, Weeds, and converts them into an immediate food for Vegetables. It kills the Eggs of Worms and Seeds of Weeds. The best method is to spread it in your Barn Yard among the Straw and Dung. It succeeds well when spread upon the Ground. Burning Lime Stones or Shells, diminishes their Weight: but slaking the Lime restores that Weight. The German farmers say that Lime makes the father rich, but the Grandson poor—i.e. exhausts the Land. This is all from Mr. Rutherford. Plaister of Paris has a vitriolic Acid in it, which attracts the Water from the Air, and operates like watering Plants. It is good for corn—not useful in wet Land. You sprinkle it by hand as you sow Barley, over the Ground, 5 Bushells powdered to an Acre. Carry it in a Bag as you would grain to sow.
      